COLLINS, J. pro tem.*
I dissent.
Code of Civil Procedure, section 583 states that ‘ ‘ The Court may in its discretion” dismiss an action for want of prosecution. “The discretion is that of the trial court and it will be disturbed only in cases of manifest abuse. (Hillsdale Builders Supply Co. v. Eichler (1952) 109 Cal.App.2d 117, 118 [240 P.2d 343] and cases there cited.) ” (Hayashi v. Lorenz (1954) 42 Cal.2d 848, 851 [271 P.2d 18].) “It is incumbent upon appellant to show that there has been such an abuse of discretion.” (Rouse v. Palmer (1961) 197 Cal.App.2d 666, 669 [17 Cal.Rptr. 509], and cases there cited.) Also see McKenzie v. Albaeck (1963) 219 Cal.App.2d 97 [32 Cal.Rptr. 762]; Finley v. Perry (1962) 207 Cal.App.2d 363 [24 Cal. Rptr. 308].
Furthermore it is the duty of the plaintiff, not the defendant, to use diligence to expedite his action at every stage of the proceedings. (Rouse v. Palmer, supra, 197 Cal.App.2d 666, 671; Abner Corp. v. Lushing (1963) 212 Cal.App.2d 597, 605-606 [28 Cal.Rptr. 207], and cases there cited.) See Boys Town USA, Inc. v. World Church (1963) 221 Cal.App.2d 468, 472 [34 Cal.Rptr. 498].
My review of the entire record convinces me that the trial judge exercised the requisite discretion well within the permissible limits of section 583 as interpreted by an ever growing number of appellate court decisions. The proliferation of appeals from this type of order might diminish substantially if appellants could be impressed that the discretion lies with the trial court, and that the appellate court may not examine the matter de novo.
I would affirm the orders of dismissal.
The petitions for a rehearing were denied February 27,1968, and the opinion and judgment were modified to read as printed above. Collins, J. pro tem.,® concurred in the modification insofar as it relates to Densmore; he would grant the petitions for rehearing filed by Paul Munroe and Utility. The petitions of the appellant and the respondents Paul Munroe and Utility for a hearing by the Supreme Court were denied April 24,1968.

 Assigned by the Chairman of the Judicial Council.